     Case 2:20-cv-00121-PLM-MV ECF No. 9 filed 08/19/20 PageID.13 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

EARVIN R. DAVIS,

                     Petitioner,                   Case No. 2:20-cv-121

v.                                                 Honorable Paul L. Maloney

CONNIE HORTON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s requests for a temporary restraining order and

preliminary injunctive relief (ECF No. 3) are DENIED as moot.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    August 19, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
